SMD Letter - Statement of Intent to Claim Medicare Benefits (9/11/00)

September 11, 2000
Dear State Medicaid Director:
The purpose of this letter is twofold. We want to remind you of the cost-avoidance requirements
of the Federal Regulations at 42 CFR 433.139(b), and to alert you to the two enclosed Program
Memoranda (PMs) issued May 2000 to Medicare intermediaries and carriers on "Written
Statements of Intent to Claim Medicare Benefits" and "Claims Processing Instructions for
Claims Submitted With a Written Statement of Interest".
For services and supplies covered by both the Medicare and Medicaid programs, Medicare is a
primary payer to Medicaid, and Medicaid is the payer of last resort. Normally, these cost-avoidance
requirements indicate that Medicaid may not pay a claim submitted by a provider or supplier before
Medicare, unless:
(1) the state has an approved cost-avoidance waiver for these claims; or (2) it is evident that there
is no Medicare eligibility, coverage, or payment, and the provider or supplier furnishes such
confirmation to Medicaid (42 CFR 433.139(b)(1)).
We recognize that it is not always feasible or efficient for all dual eligible claims to be submitted to
Medicare before Medicaid may pay for the service or supply, especially in cases where it is evident
that the service or supply is not covered by Medicare. Screening a claim may indicate to a provider,
supplier, or to the state that there is no Medicare liability based on Medicare eligibility and
coverage requirements. Acceptable confirmation previously submitted for similar claims may be
considered precedent and again utilized.
However, sometimes you will discover Medicare eligibility or coverage of a service or supply after
you have paid the Medicaid claim. When you discover that an individual is entitled to Medicare, or
that Medicare benefits are available after a claim has been paid by Medicaid, you are required to
seek recovery of expenditures from the third party to the limit of legal liability within 60 days after
the end of the month you learn of Medicare entitlement or the availability of Medicare benefits (42
CFR 433.139(d) (2)). This should be an ongoing process and should not wait until immediately
prior to the expiration of the Medicare claims filing period. Waiting until just prior to the end of the
claims filing period to seek recovery of Medicaid expenditures may create a hardship on providers
and suppliers, as well as on Medicare contractors, and may result in claims being denied as
untimely.
Despite adherence to the above time limits for filing a Medicare claim, sometimes you will not be
able
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd091100.asp (1 of 3)4/12/2006 1:07:16 PM SMD Letter - Statement of Intent to
Claim Medicare Benefits (9/11/00)

to file a Medicare claim until just prior to the expiration of the claims filing period. State Medicaid
agencies may submit a "statement of intent to claim Medicare benefits" (described below) in
limited situations, such as when Medicaid has paid the claim because, at the time the claim was

filed with Medicaid, Medicare entitlement was unknown or Medicare benefits were not available.
The enclosed PMs provide information concerning statements of intent submitted to Medicare
intermediaries and carriers by state Medicaid agencies or parties authorized to act on their behalf.
The purpose of a statement of intent is to extend the timely filing period for Medicare claims. We
want to emphasize that a statement of intent, by itself, does not constitute a claim, but rather, is a
placeholder for filing a timely and proper Medicare claim, as indicated in the enclosed PMs. The
PMs also detail Medicare's policy for accepting a statement of intent and the deadlines for
submitting a subsequent valid claim for benefits. This policy is applicable for the claims filing
period ending December 31, 2000, and for claims filing periods thereafter.
Following the above cost-avoidance procedures should limit the number of statements of intent that
state Medicaid agencies must file, and will produce more rapid reimbursement by Medicare to the
state Medicaid agency, and will result in less hardship for providers. Failure to follow these
procedures in Medicare/Medicaid dual eligible cases may result in inappropriate Medicaid
payments for services or supplies that could be paid initially by Medicare. When the state Medicaid
agency or a contractor for the state pursues third party recovery for inappropriate Medicaid
expenditures, the procedures necessary to seek recovery from Medicare result in additional burden
and expense to providers and suppliers and the state and Federal governments, and often result in
lost savings to both the Medicare and Medicaid programs. We strongly encourage states to educate
providers and suppliers to screen claims and to determine whether the requirements for Medicare
eligibility, coverage, and payment are met, to bill Medicare or Medicaid correctly and in a timely
manner, and to provide acceptable confirmation of a third party's liability.
We anticipate further Program Memoranda being issued to Medicare intermediaries and
carriers concerning additional information on the coordination of Medicare and Medicaid
benefits for dual eligibles. We will provide you with this information as it becomes available.
Questions about the contents of this letter should be directed to Robert Nakielny at (410) 7864466 or Rnakielny@hcfa.gov.
Sincerely,
/S/
Timothy M.
Westmoreland
Director
Enclosures

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd091100.asp (2 of 3)4/12/2006 1:07:16 PM SMD Letter - Statement of Intent to
Claim Medicare Benefits (9/11/00)

AB-00-43
AB-00-51

cc:
All HCFA Regional Administrators All HCFA Associate Regional Administrators for Medicaid
and State Operations Lee Partridge - Director, Health Policy Unit, American Public Human
Services Association Joy Wilson - Director, Health Committee, National Conference of State
Legislatures Matt Salo - Director of Health Legislation, National Governors' Association <%
'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd091100.asp (3 of 3)4/12/2006 1:07:16 PM

